DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment filed on 11/30/3031 has not been entered, in accordance with the interview that took place 12/22/2021. 

Response to Arguments
In view of the examiner interview that took place 12/22/2021 with Applicant’s representative Richard Gamache, the rejections of claims 11-16 and 22-26 under 35 U.S.C. 112(b) have been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-9, 11-16, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites an ultrasonic transducer, comprising: a baseplate having a plurality of perforations formed therethrough; a vibrator layer placed adjacent, proximate to, or in contact with the plurality of perforations of the baseplate; a tension component; and at least one resilient member, wherein the at least one resilient member is configured to press downward upon and to urge the tension component against the vibrator layer to provide a consistent and/or persistent lateral tension to the vibrator layer. 
Independent claim 11 recites an ultrasonic transducer, comprising: a printed circuit board (PCB) having a plurality of perforations formed therethrough, the respective perforations being configured as one or more of a via and a through-hole pad formed in the PCB, wherein the respective perforations or a plurality of groups of the respective perforations correspond to individual ultrasonic transducer elements; and a vibrator layer placed adjacent, proximate to, or in contact with the individual ultrasonic transducer elements, wherein the individual ultrasonic transducer elements are configured to be driven by AC drive signals. 
Independent claim 16 recites a method of fabricating an ultrasonic transducer, comprising: forming a plurality of perforations through a baseplate of the ultrasonic transducer; placing a vibrator layer adjacent, proximate to, or in contact with the plurality of perforations of the baseplate of the ultrasonic transducer; and connecting at least one resilient member to a tension component, the at least one resilient member being configured to generate a force to urge the tension component against the vibrator layer and to engage the vibrator layer onto the baseplate. 
The claimed limitations as recited in combination in independent claim 1, in particular “a baseplate having a plurality of perforations formed therethrough”, as recited in combination in independent claim 11, in particular “a printed circuit board (PCB) having a plurality of perforations formed therethrough, the respective perforations being configured as one or more of a via and a through-hole pad formed in the PCB”, and as recited in combination in independent claim 16, in particular “forming a plurality of perforations through a baseplate of the ultrasonic transducer” are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Pompei (US (9,686,618), teaches ultrasonic transducers that include a back cover, a protective front cover, a backplate, and a vibrator film layer disposed between the backplate and the protective front cover, the backplate including a plurality of grooves formed on a surface thereof facing the vibrator film layer, and each groove including upper edges having cross-sectional contours that gradually tend toward the deepest part of the groove to allow a larger area of the backplate to be closer to the vibrator film layer, thereby increasing the resulting electric field, and, consequently, increasing the output power and sensitivity of the ultrasonic transducer (Abstract). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, in particular “a baseplate having a plurality of perforations formed therethrough”, as recited in combination in independent claim 11, in particular “a printed circuit board (PCB) having a plurality of perforations formed therethrough, the respective perforations being configured as one or more of a via and a through-hole pad formed in the PCB”, and as recited in combination in independent claim 16, in particular “forming a plurality of perforations through a baseplate of the ultrasonic transducer”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645